Title: To Thomas Jefferson from Thomas Boylston, [1] March 1786
From: Boylston, Thomas
To: Jefferson, Thomas



Sir
Havre de Grace March [1] 1786

The business of my Ship now draws to a narrow. I hope to have all the Cargo on board in two or three days more, and to be in  readiness to embark, in the first packet that goes for England which I expect will be in five or six days.
I should be glad to be favor’d with a line before I leave Havre, advising of the progress you have made in Adjusting the remission of the duties, and whether any prospect of its being soon settled as we expect. And whether the Letter I inclosed you for the Marquiss, which I presume he’ll lay before the Committee of American Affairs, of which he’s one, be agreeable to you and the Marquiss and will be of any service in the effecting the business it was design’d to benefit. Not hearing any thing from you Augurs badly. I hope things are better than my fears. My Compliments to the Marquiss and believe me to be with great Regard, Your most Obliged Humb. Ser.,

Tho. Boylston


Please to direct to the Care of V. Homberg & Homberg Freres Merchants at Havre.

